DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.


Claims 1, 3-8, 10 are pending.  Claims 2, 9, 11 have been cancelled.  Claims 1, 3, 4, 6-8 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 3, 4, 6-8 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 09/24/2021 have been fully considered but they are not persuasive.
In light of applicant’s claim amendment claim amendments, the rejection under 35 USC § 112  is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: ‘whether authentication succeeds’. It is unclear what the term ‘authentication’ refers to since the claim recites an implicit authentication and an explicit authentication.  Does this authentication refer to either of the types of recited authentication, or neither type, or some other type of authentication? Thus, a person of ordinary skill in the art would not be reasonably apprised of the scope of the invention rendering the claim indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steeves et al. (US Pub. 20100192209 A1).

Steeves discloses the following limitations:

1 (currently amended). A mobile terminal comprising: 
	a memory configured to store a registered user behavior pattern based on data for an implicit authentication (para. 34- the routine stores the search confidence factors, such as in a data structure stored in memory; para. 49- Historical information employed by the routine may be stored in the computing device or elsewhere. If stored elsewhere, the computing device may access the historical information via a network connection.);
an output unit configured to output whether authentication succeeds (para. 32- At decision block 210, the routine determines whether the received confidence level or factors are acceptable (e.g., exceed a specified threshold). If the confidence level or factors are acceptable, the routine continues at block 212. Otherwise, the routine continues at block 214. At block 212, the routine completes the transaction. The routine then returns at block 216. At block 214, the routine denies the transaction and may return an error to the component that transmitted the transaction request.); 
a controller configured to: perform explicit authentication based on authentication information; (para. 5, 26- the technology may not initially offer passive authentication or authorization because it has not yet observed and stored attributes of actions. As an example, when a user first purchases a mobile computing device, the mobile computing device may only offer active authentication and authorization, active authentication = explicit authentication, user credentials = authentication information), and 
based on a determination that the explicit authentication is successful, collect data for the implicit authentication (para. 26- Over time, as the technology observes and stores usage patterns (e.g., after one or more instances of a user using the device i.e. active authentication being successful), the technology may enable passive authentication and/or passive authorization.; passive authentication = implicit authentication); and
determine whether the implicit authentication is successful or has failed, wherein the implicit authentication is determined to be successful based on a user behavior pattern according to the collected data matching the stored registered user behavior pattern and the implicit authentication is determined to have failed based on the user behavior pattern according to the collected data not matching the stored registered user behavior pattern (para. 16, 32- A component of a computing system can passively authenticate or authorize a user based on observations of the user's interactions with the computing system. The observations can include, e.g., physical observations of the user's interactions, behavioral observations of the user's usage of the computing system, etc. As examples, physical observations can include, e.g., observations of heat or temperature sensors, pressure/touch sensors, motion sensors/accelerometers, proximity of other devices, and so forth. Behavioral observations can include, e.g., observations of whether the user is telephoning people in a previously stored contacts list, is located in an area where the user has been previously observed to be located, and so forth. If the user's physical and/or behavioral observations are consistent with prior patterns, the user may be passively authenticated);
maintain an authentication state based on a determination that the implicit authentication is successful; and release the authentication state based on a determination that the implicit authentication has failed (para. 32- At decision block 210, the routine determines whether the received confidence level or factors are acceptable (e.g., exceed a specified threshold). If the confidence level or factors are acceptable, the routine continues at block 212. Otherwise, the routine continues at block 214. At block 212, the routine completes the transaction. The routine then returns at block 216. At block 214, the routine denies the transaction and may return an error to the component that transmitted the transaction request.)
.
3. (currently amended) The mobile terminal of claim 1, wherein the controller is further configured to cause the output unit to output a notification indicating that the authenticated state has been released after the authentication state is released. (para. 32- At decision block 210, the routine determines whether the received confidence level or factors are acceptable (e.g., exceed a specified threshold). If the confidence level or factors are acceptable, the routine continues at block 212. Otherwise, the routine continues at block 214. At block 212, the routine completes the transaction. The routine then returns at block 216. At block 214, the routine denies the transaction and may return an error to the component that transmitted the transaction request.)

4. (currently amended) The mobile terminal of claim 1, wherein the controller is further configured to enroll the user behavior pattern using data collected during a predetermined period before or after performing the explicit authentication. (para. 26- Over time, as the technology observes and stores usage patterns (e.g., after one or more instances of a user using the device), the technology may enable passive authentication and/or passive authorization.)

10. (original) The mobile terminal of claim 1, wherein the explicit authentication is performed by inputting a password or inputting biometric information of a user. (para. 19- To actively authenticate a user, the operating system may require the user to provide the user's authentication credentials.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steeves as applied to claim 4 above, and further in view of Lester et al. (US Pat. 9928839 B1).

	Regarding claim 5, Steeves discloses the mobile terminal of claim 4, wherein the user behavior pattern includes a plurality of behavior items (Fig. 7A), and wherein the plurality of behavior items includes a first behavior item indicating a state in which a user holds the mobile terminal (para. 41- As an example, a mobile phone may have one or more heat sensors that each measure heat applied by a user's hand. If the observed heat is comparable to historically observed heat), but does not specifically teach a second behavior item indicating that a gaze direction of the user is directed toward a front surface of a display unit included in the output unit, and a third behavior item including a touch input speed of a keyboard included on the display unit.  Steeves does teach the use of sensors for recording behavior items including touch sensors and iris scans (see para. 16, 32).  However, using gaze direction and touch input speed as behavior factors in authentication is well known and used in the art as evidenced by Lester  (see col. 8, lines 54-67) and therefore, one skilled in the art would have found it obvious to utilize them in Steeves as simple well-known alternatives in behavior factor authentication.   

Steeves discloses the following limitaitons:

6. (currently amended) The mobile terminal of claim 5, wherein the user behavior pattern according to the collected data matches the stored registered user behavior pattern base on newly collected first to third behavior items respectively matching stored first to third behavior items. (Figs. 7A & 7B)

7. (currently amended) The mobile terminal of claim 6, wherein the controller is further configured to periodically perform the implicit authentication after a determination that the implicit authentication is successful. (para. 21- Authentication and authorization may be for different time periods. As an example, the computing system may authenticate a user for a given "session" (e.g., during a period of time) but may authorize each transaction separately)

8. (currently amended) The mobile terminal of claim 5, wherein the user behavior pattern according to the collected data matches the stored registered user behavior pattern based on any one of newly collected first to third behavior items not matching any one of pre-enrolled first to third behavior items.. (Figs. 7A & 7B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                              nn